Citation Nr: 1540552	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  07-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial higher evaluation for sinusitis, evaluated as noncompensable prior to August 14, 2012, and 10 percent disabling thereafter.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for lipomas.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2005, September 2007, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the November 2005 rating decision, the RO denied service connection for bilateral hearing loss.  In the September 2007 rating decision, the RO granted service connection for sinusitis and assigned an initial noncompensable rating, effective the date of claim, June 30, 2004.  Further, the RO denied service connection for lipomas and sleep apnea in the August 2009 rating decision.  

The Veteran provided testimony before the RO in June 2007 and before the undersigned Acting Veterans Law Judge (AVLJ) in June 2011.  Copies of those hearing transcripts have been associated with the file.  

In July 2012, the Board remanded these issues for further development.  The case has now been returned for appellate review.  

By rating decision in July 2013, the RO increased the sinusitis disability rating to 10 percent, effective August 14, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.   

Given the differing dispositions below for left and right ear hearing loss, for clarification purposes, the Board has separated these issues as set forth on the front page of this decision.  

Additional evidence was associated with the record after the most recent RO adjudication of the issues on appeal in a July 2013 supplemental statement of the case.  However, in the May 2015 brief, the Veteran's representative waived RO consideration of such evidence.  38 C.F.R. § 20.1304(c).  As such, the Board may properly consider this evidence.   

As noted in the Board's prior remand, the issue of entitlement to a TDIU was raised by the Veteran in June 2007 and was adjudicated and denied in the August 2009 rating action.  The Veteran did not pursue an appeal as to the TDIU claim and has not since raised it.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Accordingly, at this time, a TDIU claim is not reasonably raised by the record. 

The Board observes that, in a July 2014 rating decision, the RO denied service connection for periodontal disease.  In a May 2015 brief, the Veteran's representative indicated that the Veteran had filed a notice of disagreement with this decision and that the matter must be remanded per Manlincon v. West, 12 Vet. App. 238 (1999).  However, review of the paper claims file and electronic record does not reveal any such submission.  A November 2014 letter to the Veteran does indicate that a notice of disagreement has been submitted, but the letter refers to an August 2014 rating decision.  Moreover, the Veterans Appeals Control and Locator System (VACOLS) does not currently show that the Veteran has submitted a notice of disagreement with respect to this matter.  As such, the Board does not currently have jurisdiction over this issue and it is referred back to the RO for appropriate action. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  In pertinent part, the documents in Virtual VA and VBMS include additional VA treatment records dated to April 2014 and a May 2015 brief submitted by the Veteran's representative.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.    

The issues of entitlement to service connection for right ear hearing loss and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the date of award of service connection, June 30, 2004, the Veteran's sinusitis has more nearly approximated more than six non-incapacitating episodes per year, but has not been productive of chronic osteomyelitis, or required repeated surgeries.  

2.  For the entire appeal period, the Veteran's left ear hearing acuity has not been productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.

3.  Resolving all doubt in favor of the Veteran, lipomas manifested during his active duty service.  


CONCLUSIONS OF LAW

1.  Effective June 30, 2004, the criteria for entitlement to a 30 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6512 (2015).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for lipomas have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As the Board's decision to grant service connection herein for lipomas constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim for sinusitis arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the issue of service connection for left ear hearing loss, the Veteran was sent letters in August 2005, March 2006 and June 2007 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate his service connection claim on a direct and secondary basis; and of the division of responsibilities between VA and a claimant in developing evidence.  The March 2006 and June 2007 notices also provided what evidence and information was necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the March 2006 and June 2007 VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issue in the statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private and VA treatment and VA examination reports.  The record shows that the RO has requested all private treatment records identified by the Veteran at least twice.  Moreover, the Veteran's statements, including his RO and Board hearing testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in July 2007, June 2010 and August 2012 to evaluate the severity of his service-connected sinusitis.  The Veteran was also afforded VA examinations in July 2007 and August 2012 with respect to his left ear hearing loss.  The Board finds that the VA examinations with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his sinusitis symptoms have materially worsened since the most recent August 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Further, in June 2007, the Veteran testified before a Decision Review Officer (DRO).  Likewise, in June 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO and Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the severity of Veteran's symptoms and functional impact his sinusitis has on his daily life and employment.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's service connection for left ear hearing loss, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, any perceived deficiencies were cured with the Board's July 2012 remand so that additional medical evidence could be obtained, to include current VA examinations and nexus opinions.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the July 2012 remand directives with respect to the issues decided herein.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2012 directed the AOJ to contact the Veteran to identify all VA and non-VA providers who had treated him for his disabilities.  In August 2012, the AOJ sent a letter to the Veteran requesting this information.  The Veteran submitted authorizations for private treatment records.  The AOJ subsequently requested these records and they have either now been associated with the claims file or a negative response was received.  The AOJ also requested records from Dr. J.A.J. twice to which no response was received.  The AOJ also attempted to obtain records from the Birmingham, Alabama VA Medical Center, which were submitted.    

Further, the AOJ was also directed to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in August 2012 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the July 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Initial Higher Rating for Sinusitis

The Veteran is seeking an initial higher rating for sinusitis.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's sinusitis has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6512.  Under this code, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran filed his claim for service connection in June 2004.  Private treatment records prior to this date shows ongoing treatment for sinus problems.  In support of his claim, he submitted a June 2005 statement from his private physician, which noted complaints of sinus congestion, but did not provide any further details.  

At the RO hearing, the Veteran testified that he had sinusitis and was currently on Zyrtec, but he still had flare-ups.  He also reported headaches associated with his sinusitis.  

The Veteran was first afforded a VA examination in June 2007.  The claims file was reviewed.  The Veteran reported chronic sinus problems.  The Veteran used Zyrtec daily as well as an inhaler as needed.  He reported postnasal drainage at night, trouble breathing through his nostrils and headaches.  He also indicated that he had sinus infections.  On physical examination, there was mild tenderness over the maxillary sinuses.  The examiner opined that the Veteran's sinusitis was related to his military service.  Unfortunately, the examiner did not discuss the number of incapacitating or non-incapacitating episodes per year as the examination was primarily for service connection purposes.  

Private treatment records showed that, in June 2008, the Veteran presented with sinus problems which began several months prior.  Symptoms of cough with yellow phlegm, nasal congestion with clear drainage and sneezing were observed.  The assessment was acute sinusitis and Avelox and Singulair were prescribed.  A follow up January 2009 record shows a follow up for acute sinusitis.  The Veteran was still on the same medications.   The assessment was acute sinusitis, stable.  

The Veteran was hospitalized in January 2009 for asthmatic bronchitis with a secondary diagnosis of sinusitis.  It was noted that the Veteran had a headache and facial discomfort.  It was felt that significant frontal sinusitis was attributing to the symptoms.  

In a March 2010 private opinion, the Veteran's private physician noted that the Veteran was previously on daily prescription Zyrtec, but was now on the same over the counter medication Zyrtec.  The Veteran reported daily problems.  The examiner indicated that the Veteran had non-incapacitating episodes, but he had daily sinus drainage, headaches, pain and purulent discharge.  The examiner further noted that his records showed that the Veteran had these problems for many years.  The examiner concluded that  the Veteran's sinus problems appears to be incapacitating since he required daily medications, had had intermittent problems and was hospitalized for pneumonia in 2009, which was interrelated.  

The first VA examination provided to assess the severity of the Veteran's sinusitis was in June 2010.  The examiner clearly noted that there was no history of osteomyelitis.  The examiner observed a history of incapacitating episodes, but then indicated that none required four to six weeks of antibiotic treatment.  The examiner did note non-incapacitating episodes, which were near constant.  The symptoms included fever, purulent drainage and sinus pain.  The duration was less than 14 days.  Current sinus symptoms were purulent nasal discharge, headaches, sinus pain, sinus tenderness and fever.  The headaches were daily and breathing difficulty was constant.  On physical examination, there was tenderness over the maxillary sinus, but no evidence of active disease.  A contemporaneous x-ray showed an impression of no acute sinusitis, but minimal mucosal thickening right maxillary sinus; chronic sinusitis.  The diagnosis was sinusitis.    

A follow up January 2011 VA treatment record showed that the Veteran presented with complaints of sinusitis.  He reported having to be on antibiotics five to six times per year.  He reported facial pain and nasal congestion.  He was taking Zyrtec and nasal spray.  On physical examination, he had inflamed mucosa and crustitis.  A round of antibiotics and a nasal steroid were prescribed.

In statements of record and at the Board hearing, the Veteran reported that he experienced daily symptoms as well as the need to use medication daily.  Even with medication, he continued to suffer from symptoms, including frequent drainage, pain and headaches.  He has further indicated that he was put on antibiotics and steroids two to three times per year.  He reported being hospitalized for pneumonia in 2009.  He also reported that when he was still working, he had to take sick leave often from the Post Office due to his sinus condition.  

On remand, the Veteran was afforded another VA examination in August 2012.  The claims file was reviewed.  The Veteran was currently on Zyrtec, Nasalcort spray and Ocean spray.  He reported being treated intermittently with antibiotics for sinus infections.  He denied any surgeries for sinuses.  The Veteran reported headaches, pain and purulent discharge.  In this regard, he reported frontal headaches two to three times per week and intermittent tenderness to the maxillary sinuses.  He also reported post nasal drip, cough, and headaches.  The Veteran indicated that his symptoms were continuous.  With an acute episode, he also had ear pain, fever and intermittent discolored drainage in addition to the above symptoms.  The examiner did note that there was no recent antibiotic prescription in the VA treatment records.  The examiner found that the Veteran had at least four non-incapacitating episodes over the past 12 months, but no incapacitating episodes.  He had never had sinus surgery.  A CT scan showed no evidence of sinusitis, but an X-ray report showed chronic sinusitis in both maxillary antra.  The examiner found that the Veteran's sinusitis did not impact his ability to work.  He concluded that the Veteran reported continuous problems on a daily basis with the above symptoms.  

A follow up April 2013 VA treatment record again showed that the Veteran was seen for recurrent sinusitis.  He continued to have sinus infections about every three months requiring antibiotics.  He was currently on amoxicillin for an infection.  He felt that his symptoms had not completely clear.  He reported occasional dizziness and ear fullness.  He also had drainage and paranasal discomfort.  An additional two weeks of amoxicillin was prescribed.  Follow up treatment records are silent with respect to any further active problems. 

Based on the medical evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted under the general ratings formula for sinusitis.  While the most recent VA examination documented that the Veteran only suffered from four non-incapacitating and no incapacitating episodes, the Veteran has reported near constant non-incapacitating episodes that included headaches, purulent drainage and sinus pain.  Moreover, importantly, VA and private treatment record document continuing treatment for recurrent sinusitis that included these symptoms, throughout the course of the appeal.  Further, the March 2010 private opinion and June 2010 VA examination also document near constant sinus symptoms.  Therefore, the Board finds that the Veteran's sinusitis more nearly approximates a 30 percent disability rating.  Based on the clinical treatment records and the Veteran's competent statements, the Board also finds that the Veteran's sinusitis has been consistent throughout the course of the appeal and a 30 percent rating is warranted for the entire appeal period.  See Hart, supra.  

However, based on the evidence of record, a higher 50 percent rating is not warranted under the general ratings formula.  Again, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The VA examinations did not show chronic osteomyelitis.  Moreover, the evidence of record clearly shows that the Veteran has not had repeated surgeries for his sinusitis.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his sinusitis.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, the Board's award of a 30 percent rating is based, in part, on his description of the frequency, duration and severity of symptoms.  With respect to his entitlement to a higher rating still, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected sinusitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability rated.  In this regard, the rating criteria also fully contemplate the Veteran's symptoms, including his pain, headaches and drainage as well as the need for antibiotic treatment.  The criteria also clearly address considers the frequency of such symptoms.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.
 
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected sinusitis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, an initial 30 percent rating, but no higher, is warranted for the Veteran's service-connected maxillary sinusitis from the date of award of service connection, June 30, 2004.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Left Ear Hearing Loss

The present appeal includes the issue of service connection for left ear hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records, including a June 1969 service examination prior to discharge, are silent with respect to any objective findings of left ear hearing loss.  

After service, the Veteran filed his current claim for service connection in June 2005.  Based on his history of military noise exposure, the Veteran was afforded a VA examination in July 2007.  On examination, puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Right
15
15
30
35
35
Left
20
25
25
20
25

Additionally, the examiner found that the Veteran had 100 percent speech recognition scores bilaterally.  The examiner opined that the examination showed mild sensorineural hearing loss at 6000 hertz in the left year with normal hearing from 250 to 4000 hertz and 8000 hertz.  The examiner concluded that the Veteran had normal left ear hearing per VA regulations.  

On remand, the Veteran was afforded another VA audiological examination in August 2012.  The claims file was again reviewed.  On examination, pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Right
25
20
20
30
30
Left
25
20
25
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  The diagnosis was normal hearing in the left ear.     

The Board acknowledges that the Veteran was exposed to acoustic trauma in service.  Nevertheless, in comparing the results of the July 2007 and August 2012 VA examinations to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from left ear hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a left hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Additionally, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Nevertheless, in the instant case, there is no competent evidence showing a bilateral hearing loss disability from the Veteran's initial date of claim in June 2005, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  Again, although hearing loss was noted at the July 2007 examination for the left ear at 6000 hertz, the VA examination reports clearly show that the Veteran did not meet the criteria for left ear hearing loss under VA regulations.  There is no other medical evidence of record to refute these findings.  In sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since the date of claim for service connection.  
  
In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).    

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the more probative July 2007 and August 2012 VA examinations. 
  
In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for left ear hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Lipomas

The Veteran is also seeking service connection for lipomas.  The Veteran's April 1966 service entrance examination showed that the Veteran's skin was clinically evaluated as normal.  Service treatment records showed that the Veteran had a painful lipoma excised from his abdominal wall in May 1967.  However, his May 1969 discharge examination showed that the Veteran's skin was clinically evaluated as normal.  

Post-service, in statements of record and at the Board hearing, the Veteran reported that he continued to get lipomas all over his body similar to the one excised in service.  

The Veteran was afforded a VA examination in August 2012.  The claims file was reviewed.  On examination, there were at six or seven lipomas on the body.  The examiner diagnosed lipomas and opined that the condition was less likely than not incurred in or caused by service.  The examiner observed the excision of the lipoma in the abdominal area while in service, but there were no other records of multiple lipomas or chronic problems with lipomas while on active duty.  Thus, a benign cyst was excised without further sequelae.  The examiner continued that multiple lipomatosis was a hereditary trait, likely related to family history.  The examiner continued that as the lipoma in service was removed one year after the Veteran's entrance into service, it was likely that the Veteran may have had the fatty tumor prior to service as lipomas are slow growing.  

The Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations. VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In the instant case, the VA examiner indicated that the Veteran's lipomas were a hereditary trait.  Although the examiner indicated that the lipoma in service may have existed prior to service, the Veteran's April 1966 entrance examination is silent with respect to any chronic skin disorders.  As such, the Veteran is presumed to have been sound in condition with respect to lipomas.  38 U.S.C.A. § 1111.  As such, based on the record, the Veteran's lipomas, which are a hereditary disease, first manifested during active service.  Therefore, when resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for lipomas is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
      


ORDER

From the date of award of service connection, June 30, 2004, an initial 30 percent rating, but no higher, for sinusitis is granted, subject to the laws and regulations governing payment of monetary benefits. 

Service connection for left ear hearing loss is denied. 

Service connection for lipomas is granted. 


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that all of the development directed in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

The Board previously remanded this case to obtain VA examinations with etiological opinions to address the claimed right ear hearing loss and sleep apnea.  

With respect to the Veteran's right ear hearing loss, as noted above, on remand, the Veteran was afforded a VA examination in August 2012.  The examiner determined that the Veteran's hearing loss was less likely as not caused by service.  The examiner rationalized that the Veteran's enlistment and discharge examinations were compared and a worsening of significant threshold shift was not seen in either ear.  Therefore, the Veteran's current right ear hearing loss was less likely as not related to or caused by service.  The examiner also indicated that the Veteran's hearing loss did not exist prior to service.  Further, in a July 2013 addendum opinion, another examiner, who was identified as medical officer, opined that the Veteran's claimed hearing condition was less likely than not incurred in or caused by his time in service.  The examiner rationalized that the slight hearing loss in the right ear was consistent with the normal and natural aging process.  However, the Board specifically requested that the rationale include a discussion of whether acoustic trauma experienced in service could result in hearing loss manifested many years after service.  Unfortunately, there was no such discussion as directed.  

Moreover, as noted in the prior remand, the Veteran has also asserted that his hearing loss was secondary to his service-connected sinusitis, tinnitus and/or rhinitis.  The examiner indicated there were no service medical records to support a nexus and then subsequently provided that the claimed condition that clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness and then indicated that the rationale was above.  Unfortunately, the examiner mischaracterized the opinion as the Veteran's hearing was normal at entrance as documented in the service entrance examination as well as noted in all of the prior VA examinations as well as this opinion.  In other words, there is no evidence that hearing loss pre-existed service.  The opinion requested was whether any hearing loss was at least as likely as not caused by or aggravated (i.e. permanently worsened) by any service-connected disorder, specifically sinusitis, tinnitus and/or rhinitis.  

Moreover, the examiner also appeared to indicate that there was no medical evidence to support that the Veteran's sinusitis, tinnitus and/or rhinitis were caused by or aggravated in service.  However, the Veteran has already been awarded service connection for these disorders.  As such, the August 2012 VA examination and subsequent July 2013 opinion are inadequate for appellate review.  The Veteran's representative also pointed out in its May 2015 brief that the examiner who prepared the July 2013 opinion was a podiatrist as opposed to an audiologist or ear, nose and throat (ENT) specialist.  Given the nature of the Veteran's hearing loss claim, the Board finds that an addendum opinion by an appropriate specialist is necessary.  

The Veteran was also afforded a VA examination in August 2012 to address his claimed sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that he was unable to create a link between Veteran's previously diagnosed pharyngitis/tonsillitis and his sleep apnea.  He continued that there was no evidence that the Veteran was evaluated for obstructive sleep apnea while on active duty.  He also noted the June 2011 private opinion by Dr. J.A.J., which indicated that sleep apnea could be related to his in-service tonsillitis as well as chronic sinusitis and allergies, but found that such opinion was refuted because sleep apnea was caused by relaxation of the muscle in the posterior pharynx and due to this fact, a patient will awaken intermittently due to obstruction of the airway.  However, on its face, it is unclear how this finding refutes Dr. J.A.J's opinion.  

The examiner also determined that the Veteran's sleep apnea was not caused by or permanently aggravated by his service connected sinusitis and/or allergic rhinitis.  However, the only rationale provided was that there was no medical evidence to support a relation, which is insufficient for appellate review as there is no discussion of the evidence.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the VA examination report, the Board finds that additional addendum opinion is necessary by an appropriate sleep disorder specialist, if possible, to address these deficiencies. 

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for sleep apnea.  Such should be accomplished on remand.

Lastly, the record contains private treatment records identified and submitted by the Veteran and VA treatment records.  In light of the need to remand for other matters, the Board finds that efforts should be made to obtain any additional private treatment records that have not already been associated with the record, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file.  Moreover, additional VA treatment records from April 2014 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for sleep apnea on a secondary basis.  

2.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the remaining issues on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain the Veteran's VA treatment records dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding treatment records, the claims file should be sent to an appropriate ENT specialist or licensed audiologist for addendum opinion with rationale for the Veteran's diagnosed right ear hearing loss.  After reviewing the claims file, offer an opinion as to the following: 

(a) Whether it is as least as likely (a 50% or higher degree of probability) as not that the Veteran's right ear hearing loss is related to the Veteran's active service; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right ear hearing loss is proximately due to, or caused by, the Veteran's service-connected tinnitus, sinusitis and allergic rhinitis; and 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right ear hearing loss has been aggravated by the Veteran's service-connected tinnitus, sinusitis and allergic rhinitis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided, including a discussion of whether the acoustic trauma experienced in service could result in a hearing loss manifested many years after service.  The examiner must consider the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements of continuing symptomatology.     

5.  After obtaining any outstanding treatment records, the claims file should be sent to an appropriate sleep disorder specialist for addendum opinion with rationale for the Veteran's diagnosed sleep apnea.  After reviewing the claims file, offer an opinion as to the following: 

(a) Whether it is as least as likely (a 50% or higher degree of probability) as not that the Veteran's sleep apnea is related to the Veteran's active service, including the documented upper respiratory and throat symptoms; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to, or caused by, the Veteran's service-connected tinnitus, sinusitis and allergic rhinitis; and 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by the Veteran's service-connected tinnitus, sinusitis and allergic rhinitis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's service treatment records, post-service treatment records, the June 2011 private opinion by Dr. J.J. and the Veteran's lay statements.     

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


